Citation Nr: 0935877	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  05-24 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
November 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2004 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington, which granted 
service connection for PTSD and assigned a 30 percent 
disability evaluation effective February 27, 2004.

In July 2008, a Travel Board hearing before the undersigned 
Veterans Law Judge was held at the RO.  A transcript of that 
hearing is of record.

When the case was last before the Board in September 2008, 
the Board granted an increased rating of 50 percent for the 
Veteran's PTSD.  The appellant appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In June 2009, the Court issued an order that granted a Joint 
Motion for Remand (JMR), vacated the portion of the Board's 
September 2008 decision denying a rating in excess of 50 
percent for PTSD, and remanded the matter to the Board for 
action in compliance with the motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the directive in the JMR, a remand is necessary 
in order to obtain the Social Security Administration (SSA) 
decision which awarded the Veteran disability benefits and 
the records on which the decision is based.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Moreover, the Board is of the opinion that the Veteran should 
be scheduled for a new VA examination in order to determine 
the current severity of his PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records dating 
from March 2008 to the present from the 
Puget Sound VA Medical Center.

2.  Obtain the SSA decision which granted 
the Veteran disability benefits, as well 
as the records on which the decision was 
based.

3.  When all indicated record development 
has been completed, the RO/AMC should 
schedule the Veteran for a VA psychiatric 
examination to determine the current degree 
of severity of his service-connected PTSD.  

Any indicated studies must be performed, 
and the claims folder, including a copy of 
this remand, must be made available to and 
reviewed by the examiner.  The examination 
report should reflect that the claims 
folder was reviewed.  

The examiner should identify all current 
manifestations of the service-connected 
PTSD and specifically indicate with respect 
to each of the symptoms identified in the 
new criteria for evaluating mental 
disorders whether such symptom is a symptom 
of the Veteran's service-connected PTSD.  

Specifically, the examiner should state 
whether the Veteran displays any of the 
following symptoms:  suicidal ideation; 
obsessional rituals which interfere with 
routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately, and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.  

The examiner should also provide an opinion 
concerning the current degree of social and 
industrial impairment resulting from the 
service-connected PTSD, to include whether 
it renders the Veteran unemployable.  In 
addition, the examiner should provide a 
global assessment of functioning score with 
an explanation of the significance of the 
score assigned. 

To the extent possible, the manifestations 
of the service-connected PTSD should be 
distinguished from those of any other 
psychiatric disorder(s) found to be 
present.  In addition, the examiner should 
provide an opinion with respect to each 
additional acquired psychiatric disorder 
found to be present, if any, whether it 
represents a progression of the previously 
diagnosed PTSD or a separate disorder.  If 
it is determined to represent a separate 
disorder, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the disorder is 
etiologically related to service or was 
caused or worsened by the service-connected 
PTSD.  If alcohol dependence is diagnosed, 
the examiner should provide an opinion as 
to whether it was caused or chronically 
worsened by the Veteran's service-connected 
psychiatric disability.

4.  Then, after any other indicated 
development is completed, the RO/AMC should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




